Exhibit 10.36

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the “Amendment”) is made this 12th
day of August, 2009 between Gregg Appliances, Inc., an Indiana corporation (the
“Company”), and Dennis L. May (the “Executive”).

WHEREAS, on October 19, 2004, the Company and the Executive entered into an
Employment Agreement, which was subsequently amended by Amendment No. 1 to
Employment Agreement dated December 30, 2008 (the “Employment Agreement”); and

WHEREAS, the parties wish to amend the Employment Agreement, effective as of
August 5, 2009, to change the Executive’s title to President and Chief Executive
Officer and to modify certain provisions relating to severance payable to the
Executive if his employment is involuntarily terminated by the Company without
cause;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereby amend the Employment Agreement, effective as of
August 5, 2009, as follows:

1. Section 1(a) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

(a) General. The Company hereby employs Executive, and Executive agrees, upon
the terms and conditions herein set forth, to serve as the Company’s President
and Chief Executive Officer. In such capacity, Executive shall perform such
duties as may be delineated in the by-laws of the Company, and such other duties
as may be assigned to Executive from time to time by the Company’s Board of
Directors. During the Period (as defined in paragraph 2 below), if Executive
also serves as a member of the Company’s Board of Directors he shall not be
entitled to additional compensation for his service as a member of the Board.

2. Section 4(b)(i) of the Employment Agreement shall be amended by deleting the
last three sentences thereof.

3. Except as amended hereby, the terms and conditions of the Employment
Agreement shall continue unchanged and remain in full force and effect.

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
effective as of the date above written.

 

GREGG APPLIANCES, INC. By:   /s/ Charlie Young Name:   Charlie Young Title:  
Chief Human Resources Officer Dated:   8/12/09 EXECUTIVE   /s/ Dennis L. May  
Dennis L. May Dated:   8/12/09